The petition for review is granted only as to the following issue: Does Civil Code section 1431.2, which limits a defendant's liability for noneconomic damages "in direct proportion to that defendant's percentage of fault," eliminate an intentional tortfeasor's joint and several liability for noneconomic damages? Further action in this matter is deferred pending consideration and disposition of a related issue in B.B. v. County of Los Angeles, S250734 (see Cal. Rules of Court, rule 8.512(d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. Kruger, J., was absent and did not participate.